Citation Nr: 1104758	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-38 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a previously-denied claim of entitlement to 
service connection for a bilateral ankle condition, to include as 
secondary to a service-connected bilateral knee condition.  

2.  Entitlement to service connection for a right ankle 
condition, to include as secondary to a service-connected 
bilateral knee condition.  

3.  Entitlement to service connection for a left ankle condition, 
to include as secondary to a service-connected bilateral knee 
condition.  

4.  Whether new and material evidence has been submitted 
sufficient to reopen a previously-denied claim of entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression and posttraumatic stress disorder (PTSD).  

5.  Entitlement to service connection for an acquired psychiatric 
disorder, to include depression, posttraumatic stress disorder 
(PTSD) and anxiety disorder, not otherwise specified (NOS).  

6.  Entitlement to service connection for a bilateral hip 
condition, to include as secondary to a service-connected 
bilateral knee condition.  

7.  Entitlement to service connection for a bilateral wrist 
condition, to include as secondary to a service-connected 
bilateral knee condition.  

8.  Entitlement to service connection for a low back condition, 
to include as secondary to a service-connected bilateral knee 
condition.  

9.  Entitlement to service connection for a bilateral foot 
condition.  

10.  Entitlement to service connection for a bilateral hearing 
loss disability.  

11.  Entitlement to service connection for diabetes mellitus, 
type II.  

12.  Entitlement to service connection for a heart condition.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with 
active service from May 1972 to May 1975.

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from a September 2006 rating decision rendered by the 
Department of Veterans Affairs (VA) Regional Office in Houston, 
Texas (the RO).  

The Veteran testified at a Travel Board hearing which was chaired 
by the undersigned at the VA facility in San Antonio, Texas in 
May 2010.  A transcript of the hearing has been associated with 
the Veteran's VA claims folder.

Clarification of the issues on appeal

As will be further discussed below, the Veteran has previously 
been denied service connection for an anxiety disorder.  After 
that decision became final, the Veteran filed a claim for service 
connection for PTSD.  The Board observes that the Veteran has 
been diagnosed with major depressive disorder, PTSD and anxiety 
disorder, NOS.  See e.g., VA inpatient treatment records dated in 
October 1984, August 2006 and October 2008.

The United States Court of Appeals for Veterans Claims (Court) 
has recently determined that when a claimant makes a claim of 
entitlement to service connection for a psychiatric disability, 
(s)he is seeking service connection any acquired psychiatric 
disability regardless of how those symptoms are labeled.  See 
Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board is 
therefore redenominating the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include depression, PTSD and anxiety disorder, NOS, as instructed 
by the Court in Clemons.  

Additionally, the Veteran was previously denied service 
connection for a bilateral ankle condition.  After that decision 
became final, the RO granted the Veteran's claim of entitlement 
to service connection for a bilateral knee disability, and the 
Veteran has recently claimed that his bilateral ankle condition, 
inter alia, is secondary to his service-connected bilateral knee 
disability.  See e.g., a statement from the Veteran dated in May 
2009.  The Board observes that a new etiological theory does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 120, 
123 (1997); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  

Additionally, as will be discussed further below, the evidentiary 
stature of the Veteran's bilateral ankle claim is such that the 
Board finds it necessary to bifurcate the claim.  Specifically, 
the December 2009 VA examiner failed to provide a nexus opinion 
concerning the Veteran's diagnosed left ankle condition.  
Therefore, the claims are as listed on the title page of this 
decision.  

The issues of (1) entitlement to service connection for a left 
ankle condition, to include as secondary to a service-connected 
bilateral knee condition, (2) entitlement to service connection 
for an acquired psychiatric condition to include depression, PTSD 
and anxiety disorder, NOS, (3) entitlement to service connection 
for a bilateral hearing loss disability, (4) entitlement to 
service connection for diabetes mellitus, type II and (5) 
entitlement to service connection for residuals of a heart 
condition are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In unappealed December 1984 and October 2004 rating 
decisions, the RO denied the Veteran's claims of entitlement to 
service connection for (1) an anxiety disorder and (2) a 
bilateral ankle condition, respectively.

2.  Additional evidence received since the December 1984 and 
October 2004 rating decisions is neither cumulative nor 
redundant, and raises the possibility of substantiating the 
Veteran's claims for service connection for (1) an anxiety 
disorder and (2) a bilateral ankle condition.  

3.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's right ankle condition is neither 
causally related to his service nor was caused or aggravated by 
his service-connected bilateral knee disability.

4.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's bilateral hip condition is neither 
causally related to his service nor was caused or aggravated by 
his service-connected bilateral knee disability.

5.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's bilateral wrist condition is 
neither causally related to his service nor was caused or 
aggravated by his service-connected bilateral knee disability.

6.  A preponderance of the competent medical evidence supports a 
conclusion that the Veteran's low back condition is neither 
causally related to his service nor was caused or aggravated by 
his service-connected bilateral knee disability.

7.  By testimony at the May 2010 VA hearing, prior to the 
promulgation of a decision in the appeal, the Veteran withdrew 
the appeal of the issue of entitlement to service connection for 
a bilateral foot condition.


CONCLUSIONS OF LAW

1.  The December 1984 and October 2004 rating decisions, denying 
the claims of service connection for (1) an anxiety disorder and 
(2) a bilateral ankle condition, respectively, are final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence have been submitted for the claims 
of entitlement to service connection for (1) an anxiety disorder 
and (2) a bilateral ankle condition; the claims are reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Entitlement to service connection for a right ankle 
disability is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

4.  Entitlement to service connection for bilateral hip 
disability is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

5.  Entitlement to service connection for bilateral wrist 
disability is not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.310 (2010).

6.  Entitlement to service connection for low back disability is 
not warranted. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2010).

7.  The criteria for withdrawal of a Substantive Appeal have been 
met with respect to the issue of entitlement to service 
connection for a bilateral foot condition.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  

As to the petition to reopen the claims of service connection for 
(1) an anxiety disorder and (2) a bilateral ankle condition, 
those petitions have been granted as to all claims, as discussed 
below.  Also discussed below, the Veteran has withdrawn his claim 
for service connection for a bilateral foot condition.  As such, 
the Board finds that any deficiency related to the VCAA 
concerning petitions to reopen, service connection, disability 
ratings and effective dates regarding these claims is rendered 
moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Vet. App. 103, 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the remaining claims on appeal, prior to the 
adjudication of the Veteran's claims, letters dated in July 2005, 
August 2005, February 2006 and April 2006 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Veteran was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The letters 
informed the Veteran that additional information or evidence was 
needed to support his service connection claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The July 2005, August 2005, February 2006 and April 2006 VCAA 
letters notified the Veteran of the elements of a service 
connection claim as well as how the RO assigns disability ratings 
and effective dates.  Dingess/Hartman, supra.  

Concerning the Veteran's claims which are asserted under the 
theory of secondary service connection, the Board notes that he 
was notified of the criteria for such claims prior to the initial 
adjudication in September 2006.  However, a VCAA letter from the 
RO dated in October 2008 fully informed the Veteran of such 
criteria, and the Veteran's claims were readjudicated in a 
November 2008 statement of the case (SOC) and a February 2010 
supplemental statement of the case (SSOC).  As such, any timing 
error with respect these claims has been cured.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as an SOC or SSOC, is sufficient to cure a timing 
defect).

In this case, the Veteran's service and VA treatment records have 
been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issues decided herein, is 
available and not part of the claims file.  The Board notes that 
the Veteran was afforded examinations in connection with his 
claims in July 2005, September 2006, October 2008 and December 
2009.  See 38 C.F.R. § 3.159(c)(4).  

Concerning these examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  See Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  The Board observes that it does not 
appear that the Veteran's complete VA claims file was available 
for review by the July 2005 or September 2006 QTC examiners.  In 
many instances, the Court has held that a failure to review the 
claims file renders a VA examination inadequate for rating 
purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 629, 
932 (1992) ("The [VA] examiner should have the Veteran's full 
claims file available for review."), but see Snuffer v. Gober, 10 
Vet. App. 400, 403- 04 (1997) (review of claims file not required 
where it would not change the objective and dispositive findings 
made during a medical examination).  See also 38 C.F.R. §§ 4.1, 
4.2 (2010).  However, the Court recently held that when VA 
undertakes to provide a medical examination or obtain a medical 
opinion, the relevant inquiry is whether "the examiner providing 
the report or opinion is fully cognizant of the Veteran's past 
medical history."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008) (the probative value of a medical opinion comes 
from when it is the factually accurate, fully articulated, and 
sound reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  

The reports of July 2005 and September 2006 QTC examination 
reports reflect that the examiners recorded the Veteran's current 
complaints and reports of past medical history, conducted an 
appropriate physical examination and rendered appropriate 
diagnoses and opinions consistent with the remainder of the 
evidence of record.  Moreover, the Veteran was afforded VA 
examinations in October 2008 and December 2009 in connection with 
the claims; the reports of such reflect that the Veteran's 
complete VA claims file available and reviewed by the examiners.  

The Board notes the assertions of the Veteran and his 
representative that the December 2009 VA examination was 
inadequate.  Specifically, the Veteran's representative requested 
that the Veteran be afforded an additional VA examination with an 
orthopedist.  See the hearing transcript at pages 11-13.  Review 
of the very thorough December 2009 VA examination report reflects 
that the VA examiner thoroughly reviewed the Veteran's VA claims 
file and specifically referenced the Veteran's service and VA 
treatment records.  There is nothing in the VA examination report 
which denotes that the VA examiner, a medical doctor, was 
unqualified do properly diagnose and provide opinions concerning 
the issues decided herein.

In light of above, the Board concludes that the examinations are 
adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

Legal Criteria - Service Connection and Secondary Service 
Connection

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis and certain 
acquired psychiatric disorders, when such are manifested to a 
compensable degree within the initial post-service year.  See 38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2010).

In order to establish service connection on a direct basis, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

With respect to the Veteran's claim for service connection for an 
acquired psychiatric disorder, to include depression and PTSD, 
the Board observes that service connection claims for PTSD 
specifically require (1) medical evidence establishing a 
diagnosis of the disability, (2) credible supporting evidence 
that the claimed in-service stressor actually occurred, and (3) a 
link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 
128, 42 (1997).

If the evidence establishes that the Veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See 38 C.F.R. § 
3.304(f)(1) (2010); see also, 38 U.S.C.A. § 1154(b) (West 2002).  
Otherwise, the law requires verification of a claimed stressor.

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury. 38 C.F.R. § 3.310(a) (2010).  
See Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements of direct or 
secondary service connection are met is based on an analysis of 
all the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 
(1999).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When the 
disease identity is established, there is no requirement of an 
evidentiary showing of continuity.  Continuity of symptomatology 
is required only where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of chronicity 
may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); 
see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In 
Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated 
that in Savage it had clearly held that 38 C.F.R. § 3.303 does 
not relieve the claimant of his burden of providing a medical 
nexus.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert, supra..  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the latter is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 
67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see 
also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) 
("Although interest may affect the credibility of testimony, it 
does not affect competency to testify.")

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the benefit of the doubt shall be given to the claimant.  
38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding 
service origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  38 C.F.R. § 
3.102.  The question is whether the evidence supports the claim 
or is in relative equipoise, with the claimant prevailing in 
either event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  See 
Gilbert, supra.

Legal Criteria - New and Material Evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002).  Pursuant to 38 
U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be 
reopened when new and material evidence is presented or secured 
with respect to that claim.  

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2010).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must determine 
whether the evidence added to the record since the last final 
decision is new and material.  If new and material evidence is 
presented or secured with respect to a claim that has been 
finally denied, the claim will be reopened and decided upon the 
merits.  Once it has been determined that a claimant has produced 
new and material evidence, the adjudicator must evaluate the 
merits of the claim in light of all the evidence, both new and 
old, after ensuring that the VA's statutory duty to assist the 
appellant in the development of his claim has been fulfilled.  
See 38 U.S.C.A. § 5108 (West 2002); Elkins v. West, 12 Vet. App. 
209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted that 
new evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a Veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  There must be new and material evidence as to each and 
every aspect of the claim that was lacking at the time of the 
final denial in order for there to be new and material evidence 
to reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence 
has been submitted, the truthfulness of evidence is presumed, 
unless the evidence is inherently incredible or consists of 
statements which are beyond the competence of the person(s) 
making them.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. 
Brown, 5 Vet. App. 19, 21 (1993).


Analysis - Claims to Reopen

The Board notes the RO reopened the Veteran's acquired 
psychiatric disorder claim and denied reopening the Veteran's 
bilateral ankle condition claim.  Regardless of the RO's actions, 
the Board is required to consider whether new and material 
evidence has been received warranting the reopening of the 
previously denied claim.  Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence had been submitted 
to reopen the Veteran's previously and finally denied claims).  

The Veteran previously filed claims for service connection for 
(1) an anxiety disorder and (2) a bilateral ankle condition.  
Those claims were denied in the December 1984 and October 2005 
rating decisions, respectively.  Specifically, the Veteran's 
anxiety disorder claim was denied on the basis that the medical 
evidence submitted did not reflect that the claimed disorder was 
active during his service and the Veteran's bilateral ankle 
condition claim was denied because the competent medical and 
other evidence of record failed to reflect that the Veteran had 
been diagnosed with a bilateral ankle condition.  The Veteran did 
not initiate an appeal and the underlying decisions became final.  
38 U.S.C.A. § 7104.

At the time of the final December 1984 and October 2005 RO 
denials, evidence of record included the Veteran's service 
treatment records, VA treatment and hospitalization records and 
statements from the Veteran.  

Concerning the Veteran's acquired psychiatric disorder claim, 
since the prior final denial of the Veteran's claim in December 
1984, the Veteran has asserted that his acquired psychiatric 
disability manifested and required treatment within a year of his 
service.  See e.g., the May 2010 VA hearing transcript at pages 
6-8.  As noted above, the Veteran is competent to assert his 
experiences of symptomatology.  See Layno, supra.  This evidence 
is new and material, as it was not before the RO at the time of 
the December 1984 rating decision date of onset as per 38 C.F.R. 
§§ 3.307 and 3.309, it raises a reasonable possibility of 
substantiating the claim.  

Concerning the Veteran's previously denied bilateral ankle 
condition claim, since the prior final denial of the Veteran's 
claim in December 1984, the December 2009 VA examination reflects 
that the Veteran has been diagnosed with a right ankle sprain and 
a left ankle tendon abnormality.  See the December 2009 VA 
examination report.  Additionally, as noted above, the Veteran 
has been awarded service connection for a bilateral knee 
disability and the Veteran has asserted that his bilateral 
condition has been caused or worsened by such.  As this evidence 
is both new to the record and pertains to current diagnoses and 
medical nexus (the reasons for the October 2004 RO denial), it 
raises a reasonable possibility of substantiating the claim.  

The Board concludes that new and material evidence has been 
submitted; the claims for service connection for (1) an anxiety 
disorder and (2) a bilateral ankle condition are reopened.  See 
38 C.F.R. § 3.156, supra.

The laws and regulations applying to service connection and 
secondary service connection have been enumerated above and will 
not be repeated.  Since these claims involve application of 
identical law to congruent facts, for the sake of economy, the 
Board will discuss them together.  

Concerning Hickson/Wallin element (1), medical evidence of a 
current disability, it is uncontroverted that the Veteran has 
been diagnosed with a right ankle sprain, osteoarthritis of the 
bilateral hips, radial scaphoid arthritis of the bilateral wrists 
and degenerative disc disease of the thoracolumbar spine.  See 
e.g., the December 2009 VA examination report.  Accordingly, 
Hickson/Wallin element (1) has been demonstrated as to all 
claims.  

Concerning Hickson element (2), medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and the Veteran's service 
treatment records reflect in-service injuries to his right ankle, 
wrists and low back.  The Veteran's service treatment records are 
devoid of any notation of complaints of or treatment for 
symptomatology involving either hip.  However, the Veteran has 
contended that he experienced bilateral hip pain during service.  
See the May 2010 VA hearing transcript at page 13 and 14.  The 
Court has held that The Board may weigh the absence if 
contemporaneous medical evidence against the lay evidence in 
determining credibility, but the Board cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  Additionally, as noted elsewhere in 
this decision, the Veteran is certainly competent to report 
symptomatology which he has experienced.  See Layno, supra.  As 
such, Hickson element (2) has been demonstrated as to all claims.  

Additionally, as noted elsewhere in this decision, service 
connection is in effect for a bilateral knee disability.  As 
such, Wallin element (2) is demonstrated as to all claims.  

The Board notes in passing that there is no evidence that the 
Veteran was diagnosed with arthritis of his right ankle, either 
hip, either wrist or his low back within his first post-service 
year.  As such, the aforementioned provisions of 38 C.F.R. 
§§ 3.307 and 3.309 are not for application.  

With respect to crucial Hickson/Wallin element (3), medical 
evidence of a nexus between either the claimed in-service injury 
or a service-connected disability and the current disability, the 
Board will address each diagnosed condition in turn.  

Concerning the Veteran's right ankle condition claim, there are 
two nexus opinions of record; both of which are unfavorable to 
the Veteran's claim.  The October 2008 VA examiner opined that 
the Veteran's diagnosed right ankle condition was not likely 
related to his service-connected bilateral knee condition.  The 
VA examiner did not offer an opinion regarding direct service 
connection, although it was noted that the Veteran's in-service 
complaints of renal discomfort in 1972 may have manifested in 
joint pain.  The VA examiner noted that a more likely cause of 
the Veteran's right ankle condition included age, obesity, 
heredity, deconditioning, ethnicity, concomitant health issues, 
subsequent trauma and intercurrent injury.  See the October 2008 
VA examination report.  

The December 2009 VA examiner opined that the Veteran's diagnosed 
right ankle condition was neither caused by or a result of his 
service nor caused or aggravated his service-connected bilateral 
knee disability.  The VA examiner reasoned that the Veteran's 
gait was not sufficiently abnormal as to cause his right ankle 
condition, the Veteran's right ankle injury was manifested prior 
to the Veteran's fall which reportedly caused such and the time 
period between the Veteran's in-service complaint of right ankle 
pain and his first post-service diagnosis of a right ankle 
condition was too remote to demonstrate chronicity.  See the 
December 2009 VA examination report.  

Concerning the Veteran's bilateral wrist condition claim, there 
are two nexus opinions of record; both of which are unfavorable 
to the Veteran's claim.  The October 2008 VA examiner opined that 
the Veteran's diagnosed right wrist condition was not likely 
related to his service-connected bilateral knee condition.  The 
VA examiner did not offer opinions regarding the Veteran's left 
wrist condition under either theory of entitlement or direct 
service connection regarding the Veteran's right wrist, although 
it was noted that the Veteran's in-service complaints of renal 
discomfort in 1972 may have manifested in joint pain.  The VA 
examiner noted that a more likely cause of the Veteran's right 
ankle condition included age, obesity, heredity, deconditioning, 
ethnicity, concomitant health issues, subsequent trauma and 
intercurrent injury.  See the October 2008 VA examination report.  

The December 2009 VA examiner opined that the Veteran's diagnosed 
bilateral wrist condition was neither caused by or a result of 
his service nor caused or aggravated his service-connected 
bilateral knee disability.  The VA examiner reasoned that while a 
fall could have possibly exacerbated the discomfort associated 
with his wrists, there was no evidence of permanent aggravation 
of his wrist conditions due to falls associated with his service-
connected knee disabilities.  Moreover, the time period between 
the Veteran's in-service complaints of wrist pain and his first 
post-service diagnosis of a wrist condition was too remote to 
demonstrate chronicity.  See the December 2009 VA examination 
report.  

Concerning the Veteran's bilateral hip condition claim, the only 
nexus opinion of record is unfavorable to the Veteran's claim.  
The December 2009 VA examiner opined that the Veteran's diagnosed 
bilateral hip condition was neither caused by or a result of his 
service nor caused or aggravated his service-connected bilateral 
knee disability.  The VA examiner reasoned that the degenerative 
changes reflected on the x-ray were symmetric, compatible with 
the Veteran's age and did not suggest significant trauma.  The 
December 2009 VA examiner also noted that the Veteran's gait was 
not sufficiently abnormal as to cause his diagnosed bilateral hip 
condition.  See the December 2009 VA examination report.  

Concerning the Veteran's low back condition claim, the only nexus 
opinion of record is unfavorable to the Veteran's claim.  The 
December 2009 VA examiner opined that the Veteran's diagnosed low 
back condition was neither caused by or a result of his service 
nor caused or aggravated his service-connected bilateral knee 
disability.  The VA examiner reasoned that the degenerative 
changes reflected on the x-ray were compatible with the Veteran's 
age and there was no record of continuing treatment to suggest a 
chronic condition.  The December 2009 VA examiner also noted that 
the Veteran's gait was not sufficiently abnormal as to cause his 
diagnosed low back condition.  See the December 2009 VA 
examination report.  

The Veteran has not submitted a medical opinion to contradict the 
conclusions of the October 2008 and December 2009 VA examiners.  
As was explained in the VCAA section above, the Veteran has been 
accorded ample opportunity to present competent medical evidence 
in support of his claims.  He has failed to do so.  See 38 
U.S.C.A. § 5107(a) (West 2002) [it is the claimant's 
responsibility to support a claim for VA benefits].  The Court 
has held that "[t]he duty to assist is not always a one-way 
street. If a Veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Concerning the Veteran's assertions that his wrist, hip, low back 
and right ankle conditions are related to his service or were 
aggravated by his service-connected bilateral knee disability, as 
a lay person, he is not competent to offer opinions on medical 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

To the extent the Veteran argues that he has experienced 
symptomatology associated with his wrist, hip, low back and right 
ankle conditions continually since his discharge from service in 
1974, the Board recognizes that the Veteran is competent to 
testify as to his observable symptoms.  See Barr, supra.  
However, supporting medical evidence of continuity of 
symptomatology is required in this case.  See Voerth, supra 
[there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  Such 
evidence is lacking.

Concerning the Veteran's right ankle and wrist conditions, there 
is no competent medical evidence of such in service, or for 
nearly 30 years after service.  The October 2008 VA examiner 
noted that the Veteran's first treatment for right ankle and 
wrist pain occurred in 2003.  The December 2009 VA examiner noted 
the Veteran's in-service treatment for these conditions, but 
observed that there were "no follow-up treatment records to 
substantiate chronic disabling conditions."  See the October 
2008 and December 2009 VA examination reports.  The Court has 
held that there is no chronicity where a claimant failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of the claimed condition.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000); see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991).

Concerning the Veteran's low back condition, there is no 
competent medical evidence of such in service, or for 20 years 
after service.  The October 2008 VA examiner specifically noted 
that 20-year gap between the Veteran's in-service complaints of 
low back pain and his initial post-service complaints of such in 
1992.  See Maxson and Mense, both supra.

Concerning the Veteran's bilateral hip condition, there is no 
competent medical evidence of such in service, or for over 30 
years after service.  Indeed, a confirmed diagnosis of early 
osteoarthritis in the bilateral hips was not documented until the 
December 2009 VA examination.  See Maxson and Mense, both supra.

In short, any contentions by the Veteran that he experienced 
symptomatology associated with his wrist, hip, low back and right 
ankle conditions continually are not credible in light of the 
negative findings of such disability during service and the lack 
of objective evidence of any such symptomatology for decades 
after service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]. Accordingly, service 
connection cannot be established by continuity of symptomatology 
as to these conditions.

Accordingly, Hickson/Wallin element (3), medical nexus, has not 
been satisfied, and the Veteran's claims fail on this basis.

In summary, for the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against the 
Veteran's claims fail under the theories of direct and secondary 
service connection.  The benefits sought on appeal are 
accordingly denied.  

The Bilateral Foot Condition Claim

As noted in the introduction, the Veteran perfected an appeal of 
the issue of entitlement to service connection for a bilateral a 
bilateral foot condition.  At the May 2010 hearing, the Veteran's 
representative, with confirmation by the Veteran, orally informed 
the undersigned that the Veteran desired to withdraw that issue 
from his pending appeal to the Board.  See May 2010 hearing 
transcript at page 2.

Under 38 U.S.C.A. § 7105, the Board does not have jurisdiction 
over issues withdrawn by a Veteran.  Pursuant to 38 C.F.R. § 
20.204, a Veteran can withdraw his appeal, or any issue therein, 
at a hearing before the Board.  Pursuant to 38 C.F.R. § 
20.204(b), the withdrawal was effective upon receipt by the 
Board, or in this case, on May 3, 2010, the date of the VA 
hearing.  Thus, the Board has no jurisdiction to consider the 
issue which has been withdrawn and it shall therefore be 
dismissed.


ORDER

New and material evidence having been submitted, the claims of 
entitlement to service connection for (1) an anxiety disorder and 
(2) a bilateral ankle condition are reopened, and to this extent 
only, the appeal is granted.  

Entitlement to service connection for a right ankle condition, to 
include as secondary to a service-connected bilateral knee 
condition, is denied.  

Entitlement to service connection for a bilateral hip condition, 
to include as secondary to a service-connected bilateral knee 
condition, is denied.  

Entitlement to service connection for a bilateral wrist 
condition, to include as secondary to a service-connected 
bilateral knee condition, is denied.  

Entitlement to service connection for a low back condition, to 
include as secondary to a service-connected bilateral knee 
condition, is denied.  

Entitlement to service connection for a bilateral foot condition 
is dismissed.  


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
claims so that the Veteran is afforded every possible 
consideration.

The Left Ankle Claim

As noted above, VA provided the Veteran with two VA examinations 
to determine the nature and etiology of his left ankle condition.  
The Veteran has variously contended that such was caused either 
by his service or by his service-connected bilateral knee 
disability.  See the Veteran's June 2005 and May 2009 statements.  
However, review of the October 2008 and December 2009 VA 
examination reports reflects that neither VA examiner provided a 
medical nexus opinion with respect to the Veteran's left ankle 
condition which addresses the theory of direct service 
connection.  See the October 2008 and December 2009 VA 
examination reports.  

When VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  See Barr, supra.  As neither VA examiner has provided 
an opinion concerning the Veteran's left ankle condition under 
the theory of direct service connection, the Board concludes that 
this VA examination are inadequate with respect to this issue, 
and an additional VA examination is necessary to determine 
whether such is causally related to his service.  

The Acquired Psychiatric Disorder Claim

The competent medical evidence of record reflects that the 
Veteran has an extensive history of psychiatric treatment, to 
include numerous inpatient hospitalizations at VA facilities 
dating back to 1979.  He has been variously diagnosed with major 
depressive disorder, anxiety disorder, NOS and PTSD.  The Veteran 
contends that his acquired psychiatric disorder first manifested 
during his service, when he learned that his daughter had been 
diagnosed with leukemia.  See the May 2010 hearing transcript at 
page 6.  

The Veteran has not been provided with a VA examination in 
connection with his acquired psychiatric disorder claim.  VA must 
provide a VA examination when there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, (3) some 
indication that the claimed disability may be associated with the 
established event, injury, or disease, and (4) insufficient 
competent evidence of record for VA to make a decision.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, this 
case must be remanded to the RO for a medical examination 
addressing whether the Veteran's has an acquired psychiatric 
disorder which had its onset during his service or is otherwise 
related to his service.


The Bilateral Hearing Loss Disability Claim

It is uncontroverted that the Veteran has a bilateral hearing 
loss disability as per 38 C.F.R. § 3.385, and it has been 
conceded that the Veteran experienced excessive noise exposure 
during his service.  See the October 2008 VA audiological 
examination report.  Accordingly, Hickson elements (1) and (2) 
have been demonstrated.  

Concerning Hickson element (3), medical nexus, the only opinion 
of record is inadequate for the purposes of this decision.  See 
Barr, supra.  Specifically, the October 2008 VA audiological 
examiner opined "It is the opinion of this examiner that it is 
less likely as not that the Veteran's hearing loss had its origin 
during his military service as his hearing was within normal 
limits on both his enlistment and separation hearing 
examinations."  See the October 2008 VA audiological examination 
report.  This opinion only addresses the onset date of the 
Veteran's bilateral hearing loss disability, but fails to assert 
an opinion concerning whether a post-service manifestation of the 
Veteran's bilateral hearing loss disability was related to his 
in-service noise exposure.

In light of above, the Board concludes that a remand is necessary 
so that the Veteran may be provided a VA audiological examination 
to determine whether his bilateral hearing loss disability is 
related to his in-service noise exposure.  

The Diabetes Mellitus, Type II, Claim

It is uncontroverted that the Veteran has been diagnosed with 
diabetes mellitus, type II.  See e.g., an October 2008 VA 
hospitalization discharge report.  While the Veteran's service 
treatment records are devoid of any diagnosis of or treatment for 
diabetes mellitus, type II, the Board notes that the Veteran has 
asserted that he was told that he tested "borderline" for 
diabetes during his service.  See the VA hearing transcript at 
page 17.  Indeed, the Veteran's service treatment records reflect 
elevated glucose levels.  Additionally, the onset date for the 
Veteran's diabetes mellitus, type II, tenuous.  The Veteran has 
variously reported that he was first diagnosed with the disease 
in 1976 or 1997.  See the May 2010 VA hearing transcript at page 
17 and a VA treatment record dated in March 2005.

The Board observes that the Veteran has not been afforded a VA 
examination in connection with his diabetes mellitus, type II, 
claim.  See McLendon, supra.  In light of the Veteran's 
statements concerning in-service incurrence and the conflicting 
evidence regarding the date of onset, the Board concludes that a 
remand is necessary so that the Veteran may be provided a VA 
examination to address whether the Veteran's diabetes mellitus, 
type II, had its onset during his service or is otherwise related 
to his service.  

The Heart Condition Claim

The Veteran has an extensive medical history of heart disease, to 
include coronary artery disease (CAD), myocardial infarction and 
chronic obstructive pulmonary disease (COPD).  Additionally, a 
March 1997 catheterization report reflects that the Veteran has 
"either a congenital narrowing or muscle bridging in the mid 
left anterior descending [artery]."  See a March 1997 VA 
catheterization report.  

Service connection may not be granted for congenital or 
developmental defects.  38 C.F.R. §§ 3.303(c) and 4.9.  See also 
Winn v. Brown, 8 Vet. App. 510, 516 (1996) and Quirin v. 
Shinseki, 22 Vet. App. 390 (2009) (stating that congenital or 
developmental defects are not diseases or injuries within the 
meaning of VA law and regulation).  However, VA's General Counsel 
has held that a congenital defect can be subject to superimposed 
disease or injury, and if that superimposed disease or injury 
occurs during military service, service-connection may be 
warranted for the resultant disability.  VAOPGCPREC 82-90 (July 
18, 1990).  Critically, the VA physician who commented on this 
congenital abnormality failed to address whether this was a 
congenital defect or disease.  

Moreover, the Veteran testified that he experienced chest pains 
while in basic training.  As noted elsewhere in this decision, 
the Veteran is competent to report symptomatology which he has 
experienced.  See Layno, supra.  

In light of above, the Board concludes that a remand is necessary 
to determine the nature and etiology, to include aggravation, of 
any diagnosed heart condition which may be present.  See 
McLendon, supra.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an appropriate 
examination to determine whether the 
Veteran has a left ankle condition which is 
related to his service.  The claims file 
must be made available to, and reviewed by, 
the examiner.  All indicated tests must be 
performed, and all findings reported in 
detail.

The examiner is specifically requested to 
opine as to whether it is at least as 
likely as not that any current left ankle 
condition is causally related to the 
Veteran's service.  A complete rationale 
for any opinion(s) proffered must be set 
forth in the report provided.

2.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
any current acquired psychiatric disorder.

The claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and review 
of the record, the examiner should provide 
an opinion with respect to each diagnosed 
acquired psychiatric disorder as to whether 
there is a 50 percent or better probability 
that such disorder is etiologically related 
to the Veteran's active service.  The VA 
examiner should specifically address the 
date of onset of any diagnosed acquired 
psychiatric disorder.  

The rationale for each opinion expressed 
must be provided. 

3.  Schedule the Veteran for an 
audiological examination.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner should be aware 
of VA's definition of hearing loss 
disability, as set forth at 38 C.F.R. § 
3.385.  The examiner should specifically 
indicate whether any diagnosed hearing loss 
disability in either ear is related to his 
in-service noise exposure.  All opinions 
expressed should be supported by adequate 
rationale.  

4.  The Veteran should be afforded a VA 
examination to ascertain the etiology of 
his diagnosed diabetes mellitus, type II.

The claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.

Based on the examination results and review 
of the record, the examiner should provide 
an opinion with respect to each whether the 
Veteran's diabetes mellitus, type II, is 
causally related to his service, to include 
elevated glucose levels in service.  The VA 
examiner should specifically address the 
date of onset of the Veteran's diabetes 
mellitus, type II.  

5.  The Veteran should be scheduled for a 
VA examination with the appropriate medical 
specialist to determine the etiology of any 
current heart condition.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.

For each currently manifested heart 
condition, the examiner should proffer an 
opinion as to whether the condition is a 
congenital heart defect or disease or the 
result of an in-service disease process or 
injury.    

If the Veteran is found to have a 
congenital heart condition, the VA examiner 
should opine whether such is a defect or a 
disease.   In this regard, in determining 
whether a condition is a defect, as opposed 
to a disease or injury, the examiner should 
expressly consider the following 
definitions provided by VA's General 
Counsel:

The term "disease" is broadly defined 
as any deviation from or interruption 
of the normal structure or function of 
any part, organ, or system of the body 
that is manifested by a characteristic 
set of symptoms and signs and whose 
etiology, pathology, and prognosis may 
be known or unknown.  On the other 
hand, the term "defects" would be 
definable as structural or inherent 
abnormalities or conditions that are 
more or less stationary in nature.

If the Veteran is found to have a 
congenital heart condition, the VA examiner 
should opine whether such is a defect or a 
disease as those terms are defined in the 
General Counsel opinion set forth above.

If the Veteran has a heart condition which 
is classified as a congenital disease, the 
examiner should express an opinion as to 
whether the disease (1) clearly and 
unmistakably existed prior to the Veteran's 
entrance onto active duty and clearly and 
unmistakably did not increase in severity 
as a result of the Veteran's active service 
or (2) was incurred during active military 
service.

For each disorder that is not a congenital 
disease or developmental defect, the 
examiner should state whether the Veteran's 
disability is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
causally or etiologically related to or 
aggravated by active service.

Any opinion expressed should be accompanied 
by supporting rationale.  

6.  The RO should then readjudicate the 
claims in light of all of the evidence of 
record on the merits.  If the claims remain 
denied, the Veteran and his representative 
should be provided with a supplemental 
statement of the case (SSOC) as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations 
could result in the denial of her claims.  38 C.F.R. § 3.655 
(2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


